 

Case 2:20-cv-02249-KSM Document 1 Filed 05/12/20 Page 1 of 13
CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herei ither rep! 1 the filing and service of pleadi r other 1S as
provided by local rules of court. This form, approved the Judicial Conference of the Dnited States in Se tember 1974" is re ured for the use of the
purpose of initiating the civil docket sheet, | (SEE NSTRICNO ON NEXT PAGE OF THIS FORM.) ‘ _-

I, (a) PLAINTIFFS DEFENDANTS
Trustees and Fiduciaries of the Iron Workers District Council Barry L. Bowles and BNC Contractors
(Philadelphia and Vicinity) Benefit and Pension Plans, et al.

(b) County of Residence of First Listed Plaintiff
(EXCEPT IN U.S. PLAINTIFF CASES)

5S 44 (Rev. 02/19)

uired by law, except as
lerk of Court for the

County of Residence of First Listed Defendant
(IN US. PLAINTIFF CASES ONLY)

 

NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.
(c) Attorneys (Firm Name, Address, and Telephone Number) Attomeys (if Known)

Regina C. Hertzig, Esquire and Ryan R. Sweeney, Esquire
Cleary, Josem & Trigiani, LLP, 325 Chestnut Street, Suite 200
Philadelphia, PA 19106 (215)735-9099

 

 

 

 

 

 

 

 

 

 

 

 

 

IL BASIS OF JURISDICTION ¢Ptace an “X" in One Box Only) Ill. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X" in One Box for Plain
(For Diversity Cases Oniy) and One Box for Defendant)
O11 U.S. Goverment XK3 Federal Question PTF DEF PTF DEF
Plaintiff (US. Government Not a Party) Citizen of This State 0 1 © 1 Ineorpensted or Principal Place o4 04
of Business In This State
2 U.S. Government 14 Diversity Citizen of Another State 1 2. © 2 Incorporated and Principal Place aos O85
Defendant (ladicate Citizenship of Parties in lem HD) of Business In Another State
Citizen or Subject of a O03 3 Foreign Nation o6 6
Foreign Country
IV. NATURE OF SUIT (Pace an “X" in One Box Only) Click here for: Nature of Suit Code Descriptions.
CONTRACT TORTS FOR FEITUREPEN, 'y BANKRUPTCY OTHER SI ATU I ES ]
0 110 Insurance PERSONAL INJURY PERSONALINJURY |0 625 Drug Related Seizure 422 Appeal 28 USC 158 CO 375 False Claims Act
O 120 Manne D 310 Airplane CO 365 Personal Injury - of Property 21 USC 88 | 423 Withdrawal O 376 Qui Tam (3) USC
0 130 Miller Act B 315 Airplane Product Product Liability © 690 Other 28 USC 157 372%a))
© 140 Negotiable Instrument Liability O 367 Health Care/ OC 400 State Reapportionment
C1 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical CG 410 Antitrust
& Enfe of Judg Slander Personal Injury CO 820 Copyrights 0 430 Banks and Banking
CF 151 Medicare Act 1 330 Federal Employers’ Product Liability 1) 830 Patent 450 Commerce
0 152 Recovery of Defaulted Ltability 0 368 Asbestos Personal CF 835 Patent - Abbreviated CJ 460 Deportation
Student Loans O 340 Marine Injury Product New Drug Application | 470 Racketeer Influenced and
(Excludes Veterans) © 345 Marine Product Liability © 840 Trademark Corrupt Organizations
153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR s0c SECU 0 480 Consumer Credit
of Veteran's Benefits 350 Motor Vehicle 1 370 Other Fraud C1 710 Fair Labor Standards 0 861 HIA (1395ff) 0) 485 Telephone Consumer
O 160 Stockholders’ Suits © 355 Motor Vehicle © 371 Truth in Lending Act © 862 Black Lung (923) Protection Act
CF 190 Other Contract Product Liability O 380 Other Personal © 720 Labor/Management O 863 DIWC/DIWW (405(g)) 10 490 Cable/Sat TV
0 195 Contract Product Liability | (1 360 Other Personal Property Damage Relations G 864 SSID Title XVI GO 850 Securities‘Commodities/
0 196 Franchise Injury (0 385 Property Damage O 740 Railway Labor Act © 865 RSI (405(g)) Exchange
C1 362 Personal Injury - Product Liability 0 751 Family and Medical ©) 890 Other Statutory Actions
Medical Malpractice Leave Act OC 891 Agneultural Acts
I REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS | (9 790 Other Labor Litigation FEDERAL TAX SUITS © 893 Environmental Matters
0 210 Land Condemnation 0 440 Other Civil Rights Habeas Corpus: & 791 Employee Retirement (1 870 Taxes (U5. Plaintiff 0 895 Freedom of Information
O 220 Foreclosure 0 441 Vonng 0 463 Alien Detainee Income Secunty Act or Defendant) Act
CO 230 Rent Lease & Ejectment O 442 Employment 510 Motions to Vacate 0 871 IRS—Third Party 0 896 Arbitration
CF 240 Torts to Land OF 443 Housing/ Sentence 26 USC 7609 1 899 Administrative Procedure
(7 245 Tort Product Liability Accommodations 1 530 General Act/Review or Appeal of
290 All Other Real Property 0 445 Amer. w/Disabilives - | 535 Death Penalty IMMIGRATION Agency Decision
Employment Other: O 462 Naturalization Application C1 950 Constitutionality of
0 446 Amer, w/Disabilities -] O 540 Mandamus & Other [0 465 Other Iminigrauon State Statutes
Other & $50 Civil Rights Actions
0 448 Education 0 555 Prison Condition
© 560 Civil Detainee -
Conditions of
Confinement

 

 

 

 

 

 

V. ORIGIN (Place an “X” in One Box Only)

8 1 Original 2 Removed from 1 3  Remanded from 4 Reinstated or O 5 Transferred from © 6 Multidistrict O 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct Fite

 

VI. CAUSE OF ACTION

 

VII. REQUESTED IN

He 5 cre Satyte under whigh you are filing (Do nos cite jurisdictional statutes untess diversity):

Brief description of cause. . .
Action to collect contributions, interest and liquidated damages on delinquent benefit fund contributions

O CHECK IF THIS IS A CLASS ACTION

DEMAND § CHECK YES only if demanded in complaint:

 

 

 

 

COMPLAINT: UNDER RULE 23, F.R.Cv P JURY DEMAND: OYes (No
VIII. RELATED CASE(S) 7
IF ANY (See instructions): JUDGE 2. . DOCKET NUMBER
DATE SIGN = OF ATTORNEY RD //
05/12/2020 Kage C Derby
‘FOR OFFICE USE ONLY oT
AMOUNT APPLYING IFP JUDGE MAG. JUDGE

RECEIPT #
Case 2:20-Cv-02249-KENWEDRTATESDISTRIGT|GGUBS/ 12/20 Page 2 of 13
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DESIGNATION FORM
(to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

Address of Plaintiff. 2 international Plaza, Suite 102, Phila., PA 19113 & 11600 Norcom Road, Phila., PA 19154

Address of Defendant: 43430 East Florida Avenue, Hemet, California 92544

Place of Accident, Incident or Transaction: Philadel phia, Pennsylvania

 

RELATED CASE, IF ANY:

Case Number: Judge: Date Terminated:

 

Civil cases are deemed related when Yes is answered to any of the following questions:

1. Is this case related to property included in an earlier numbered suit pending or within one year Yes [] Nof/]
previously terminated action in this court?

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes [ | No
pending or within one year previously terminated action in this court?

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes [ ] No
numbered case pending or within one year previously terminated action of this court?

4. Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes [| No
case filed by the same individual?

I certify that, to my knowledge, the within case CJ is / (1 is not related to any case now pending.or within one year previously terminated action in
this court except as noted above. ‘

pate: 09/12/2020 i 46917

= Attorney LD. # (if applicable)

 
   

st sign bere
Altorney-at_taw / Pro Se Plaintiff

 

 

 

CIVIL: (Place a ¥V in one category only)

 

A Federal Question Cases: B. Diversity Jurisdiction Cases:
Ol 1. Indemnity Contract, Marine Contract, and All Other Contracts oO 1. Insurance Contract and Other Contracts
(CJ 2. FELA CJ 2. Airplane Personal Injury
(1 3. Jones Act-Personal Injury [] 3. Assault, Defamation
[C1 4. Antitrust (1 4. Marine Personal Injury

5. Patent LJ] 5. Motor Vehicle Personal Injury
F 6. Labor-Management Relations (J 6. Other Personal Injury (Please specify):
OO 7. Civil Rights CJ 7. Products Liability
[] 8. Habeas Corpus LI] 8. Products Liability — Asbestos

9. Securities Act(s) Cases (CO 9. All other Diversity Cases
H 10. Social Security Review Cases (Please specify): _
il. All other Federal Question Cases

(Please specify): ERISA

 

 

 

 

ARBITRATION CERTIFICATION
(The effect of this certification is to remove the case from eligibility for arbitration.)

I, Regina C. Hertzig, Esquire , counsel of record or pro se plaintiff, do hereby certify;

Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs:

Relief other than monetary damages is sought.

pare, 05/12/2020

 
 

here if applicable 4691 T

Attorney-at-Law / Pro Se Plaintiff Attorney LD. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

 

Civ, 609 (S/2018)

 
Case 2:20-cv-02249-KSM Document 1 Filed 05/12/20 Page 3 of 13

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CASE MANAGEMENT TRACK DESIGNATION FORM

Trustees and Fiduciaries of the Iron Workers District CIVIL ACTION
Council (Philadelphia and Vicinity) Pension Benefit
and Pension Plans, et al .
Vv. :
Barry L. Bowles and BNC Contractors NO.

 

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. Gee § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus - Cases brought under 28 U.S.C. § 2241 through § 2255. ( )

(b) Social Security - Cases requesting review of a decision of the Secretary of Health
and Human Services denying plaintiff Social Security Benefits. ( )

(c) Arbitration — Cases required to be designated for arbitration under Local Civil Rule 53.2. ( )

(d) Asbestos — Cases involving claims for personal injury or properly damage from
exposure to asbestos. ( )

(e) Special Management ~ Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need special or intense management by
the court. (See reverse side of this form for a detailed explanation of special

 

 

 

management cases.) ()
(f) Standard Management - Cases that do not fall into any one of the other tracks. (*)
)
05/12/2020 ReginyC\Hertzig, Esquire UC Plaintiffs
Date Attorney-at-law Attorney for
(215)735-9099 (215)640-3201 rhertzig@cjtlaw.org
Telephone FAX Number E-Mail Address

(Civ. 660) 10/02
Case 2:20-cv-02249-KSM Document 1 Filed 05/12/20 Page 4 of 13

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

TRUSTEES AND FIDUCIARIES of the

IRON WORKERS DISTRICT COUNCIL
(PHILADELPHIA AND VICINITY).

BENEFIT AND PENSION PLANS; :
IRON WORKERS DISTRICT COUNCIL : CIVIL ACTION NO.
(PHILADELPHIA AND VICINITY) PENSION _ :
PLAN; IRON WORKERS DISTRICT COUNCIL :
(PHILADELPHIA AND VICINITY) :
BENEFIT PLAN

2 International Plaza, Suite 102

Philadelphia, PA 19113

and

TRUSTEES OF THE INTERNATIONAL
ASSOCIATION OF BRIDGE, STRUCTURAL,
ORNAMENTAL AND REINFORCING

IRON WORKERS’ LOCAL UNION NO. 401
ANNUITY FUND, APPRENTICE TRAINING
FUND, VACATION FUND AND
SUPPLEMENTAL WELFARE FUND;
INTERNATIONAL ASSOCIATION OF BRIDGE, :
STRUCTURAL, ORNAMENTAL AND
REINFORCING IRON WORKERS’ LOCAL
UNION NO. 401; INTERNATIONAL
ASSOCIATION OF BRIDGE, STRUCTURAL,
ORNAMENTAL AND REINFORCING IRON ~ :
WORKERS’ LOCAL UNION NO. 401 ANNUITY :
FUND; INTERNATIONAL ASSOCIATION OF
BRIDGE, STRUCTURAL, ORNAMENTAL ea
REINFORCING IRON WORKERS’ :
LOCAL UNION NO: 401 APPRENTICE
TRAINING FUND; INTERNATIONAL
ASSOCIATION OF BRIDGE, STRUCTURAL,
ORNAMENTAL AND REINFORCING IRON
WORKERS’ LOCAL UNION NO. 401
VACATION FUND; INTERNATIONAL
ASSOCIATION OF BRIDGE, STRUCTURAL,
ORNAMENTAL AND REINFORCING IRON
WORKERS’ LOCAL UNION NO. 401
SUPPLEMENTAL WELFARE FUND;
 

Case 2:20-cv-02249-KSM Document 1 Filed 05/12/20 Page 5 of 13

PHILADELPHIA STEEL ERECTORS’
ASSOCIATION INDUSTRY ADVANCEMENT
FUND; PHILADELPHIA STEEL ERECTORS’
DRUG AND ALCOHOL TESTING FUND
11600 Norcom Road
Philadelphia, PA 19154,

Plaintiffs,

¥,
BARRY L. BOWLES
43430 East Florida Ave
Hemet, California, 92544
and

BNC CONTRACTORS
43430 East Florida Ave

Hemet, California, 92544
Defendants.

COMPLAINT

The Trustees and Fiduciaries (“District Council Trustees”) for, on behalf of, and along with
the Iron Workers District Council (Philadelphia and Vicinity) Pension Fund (“District Council
Pension Fund”) and Iron Workers District Council (Philadelphia and Vicinity) Benefit Fund
(“District Council Health Fund”) (collectively, “District Council Funds”); the Trustees and
Fiduciaries of the International Association of Bridge, Structural, Omamental and Reinforcing
Iron Workers’ Local Union No. 401 Annuity Fund, Apprenticeship Training Fund, Vacation Fund
and Supplemental Welfare Fund (“Local 401 Trustees”) for, on behalf of, and along with the
International Association of Bridge, Structural, Ornamental and Reinforcing Iron Workers’ Local
Union No. 401 Annuity Fund (“Local 401 Annuity Fund”), International Association of Bridge,

Structural, Ornamental, and Reinforcing Iron Workers’ Local Union No. 401 Apprentice Training
 

Case 2:20-cv-02249-KSM Document 1 Filed 05/12/20 Page 6 of 13

Fund (“Apprentice Training Fund”), International Association of Bridge, Structural, Ornamental
and Reinforcing Iron Workers’ Local Union No. 401 Vacation Fund (“Vacation Fund”),
International Association of Bridge, Structural, Ornamental and Reinforcing Iron Workers’ Local
Union No. 401 Supplemental Welfare Fund (“Supplemental Welfare Fund”), The Philadelphia
Steel Erectors’ Association Industry Advancement Fund (“Industry Advancement Fund”),
Philadelphia Steel Erectors’ Drug and Alcohol Testing Fund (“Drug Testing Fund”), and
International Association of Bridge, Structural, Ornamental and Reinforcing Iron Workers’ Local

Union No. 401 (“Local 401”) for their Complaint herein respectfully allege as follows:

INTRODUCTION
1. This is an action to collect delinquent employee benefit fund contributions from
Defendants BNC Contractors, Inc. (“Company”) and Barry Bowles (“Bowles”) due
pursuant to the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), 29 U.S.C. §1001 et. seq. and the Labor Management Relations Act of 1947,

as amended (hereinafter “LMRA”), 29 U.S.C. §185.

JURISDICTION AND VENUE
2. The jurisdiction of this Court is invoked pursuant to Sections 502(a)(3)B), (d)(1), and (f)
and 4301(c) of ERISA, 29 U.S.C. §§1132 (a)(3)(B), (d)(1), and (f, and 1451(c), and
Section 301(a) of the LMRA, 29 U.S.C. §185(a).
3. This Court is one of proper venue under ERISA §§502(e)(2), 29 U.S.C. §§1132(e)(2)

because the Plaintiffs have offices in the Eastern District of Pennsylvania.

 

 
10.

Case 2:20-cv-02249-KSM Document 1 Filed 05/12/20 Page 7 of 13

PARTIES
The District Council Funds, the Local 401 Annuity Fund, Apprentice Training Fund,
Vacation Fund, and Supplemental Welfare Fund are trust funds established under 29
U.S.C. § 186(c)(5) and “multiemployer plans” and “employee benefit plans” within the
meaning of 29 U.S.C. § 1002(37), (1), (2) and (3).
The Industry Advancement Fund and Drug Testing Fund are funds established by the
Philadelphia Steel Erectors’ Association for the purpose of fostering and advancing the

interests of steel erectors in Eastern Pennsylvania and the surrounding region.

The District Council Trustees are trustees and fiduciaries for the District Council Funds
within the meaning of 29 U.S.C. §1002(21). They are authorized to bring this action on
behalf the District Council Funds.

The Local 401 Trustees are trustees and fiduciaries for the Local 401 Annuity Fund, the
Apprenticeship Training Fund, the Vacation Fund, and the Supplemental Welfare Fund
(collectively, “Local 401 Funds”). They are authorized to bring this action on behalf of the
Local 401 Funds.

Plaintiff Local 401 is an unincorporated association commonly referred to as a labor union.
The Plaintiffs maintain their principal place of business and are administered from offices
listed in the caption, which are located in the Eastern District of Pennsylvania.

Defendant Company is an employer in an industry affecting commerce within the meaning
of 29 U.S.C. §§152(2), (6) and (7), 1002(5), (11) and (12) which maintains or maintained

the business address listed in the caption.

 
11.

12.

13.

Case 2:20-cv-02249-KSM Document 1 Filed 05/12/20 Page 8 of 13

Upon information and belief, Defendant Bowles is or was a controlling owner of Defendant
Company. Bowles maintains or maintained a business office at the address listed in the
caption of the Complaint.

Upon information and belief, Defendant Bowles is or was an officer of Defendant
Company, with control over the assets of the Defendant Company.

At all times relevant hereto, Defendant Company was a party to agreements whereby it
agreed:

a. to make full and timely payments to the District Council Funds, Local 401 Funds,
Industry Advancement Fund, Drug Testing Fund; and Local 401;

b. to make certain contributions and/or payments to the District Council Funds, Local
401 Funds, the Industry Advancement Fund, and the Drug Testing Fund based on
the number of hours worked by each such employee;

c. to produce, upon request by the District Council Funds; Local 401 Funds, the
Industry Advancement Fund, or the Drug Testing Fund all books and records
deemed necessary to conduct an audit of Company’s records concerning its
obligations to the District Council Funds, Local 401 Funds, the Industry
Advancement Fund, or the Drug Testing Fund; and

d. to pay interest and liquidated damages and all costs of litigation, including
attorneys’ fees, expended by the District Council Funds; Local 401 Funds, the
Industry Advancement Fund; and/or the Drug Testing Fund to collect any amounts
due as a consequence of the Company’s failure to comply with its contractual

obligations as described in subparagraphs (a), (b), or (c).
14.

15.

16.

17.

18.

19.

Case 2:20-cv-02249-KSM Document 1 Filed 05/12/20 Page 9 of 13

A true and correct copy of the relevant agreement is attached hereto as Exhibit A (Local

401 Agreement and Signature Page).

COUNT I
Plaintiffs v. Defendant BNC Contractors, Inc.

The above paragraphs are incorporated herein by reference as though duly set forth at
length.

Defendant Company failed to pay certain contributions and/or remit amounts deducted
from employees’ pay to the District Council Funds, Local 401 Funds, the Industry
Advancement Fund, the Drug Testing Fund, and Local 401 during the months of
February, June, and July of 2018

For the period of February, June, and July of 2018, Defendant Company owes the District
Council Funds at least $11,723.50 in principal, as well as interest and liquidated damages.
For the period of February, June, and July of 2018, Defendant Company owes the Local !
401 Funds, the Industry Advancement Fund, the Drug Testing Fund, and Local 401
at least $12,500.34, as well as interest and liquidated damages

Defendant Company has failed and refused to pay the amounts owed.

Pursuant to Section 502(g)(2)(B), (C) and (D) of ERISA, 29 U.S.C. §1132(g\(2)(B), (C),
and (D), Defendant Company owes interest and liquidated damages on principal amounts,
and attorneys’ fees and costs.

WHEREFORE, Plaintiffs ask that the Court:

(1) — Enter judgment in favor of the Plaintiffs and against Defendant Company
for principal contributions as follows:

(a) To the District Council Funds: $11,723.50;

 

 
 

21.

22.

23.

Case 2:20-cv-02249-KSM Document1 Filed 05/12/20 Page 10 of 13

(2)

(3)

(4)

(5)

(b) To the Local 401 Funds, Industry Advancement Fund, Drug Testing
Fund, and Local 401: $12,500.34.

Enter judgment in favor of the Plaintiffs and against the Defendant
Company for interest on the amounts awarded in paragraph (1) as a rate of
1.5% per month pursuant to the relevant Agreements and 29 U.S.C.

§1132(g)(2)(B);

Enter judgment in favor of the Plaintiffs and against the Defendant
Company for liquidated damages pursuant to the relevant Agreements and
29 U.S.C. §1132(g)(2)(C);

Enter judgment in favor of the Plaintiffs and against the Defendant
Company, jointly and severally, for attorneys’ fees and costs pursuant to
the relevant Agreements and 29 U.S.C. § 1132(g)(2)D),

Grant any other further relief the court finds just and proper.

COUNT Il
Plaintiffs v. Defendant Barry Bowles

The above paragraphs are incorporated herein by reference as though duly set forth at

length.

Defendant Bowles is or was responsible for preparing, reviewing, authorizing payment and

submitting monthly reports and contributions to the Plaintiffs. In this capacity, Defendant

Bowles exercised control over the disposition of money that became a plan asset

immediately upon the date Defendant Company’s obligation to contribute arose.

As set forth in the collective bargaining agreement, “[a]ll sums due the trust fund{s]

pursuant to this Collective Bargaining Agreement shall be an asset of, and be vested in, the

trust fund when due. The employer signatory hereto shal] not have any legal or equitable

right, title or interest in contributions to the trust funds when due, and any and all
 

24,

25.

26.

27.

28.

29.

30.

Case 2:20-cv-02249-KSM Document1 Filed 05/12/20 Page 11 of 13

contributions as of the due date shall be considered trust fund assets.” (Exhibit A, Article
VII, Section 3.C, Section 4.C, Section 8.H).

Defendant Bowles exercised discretionary authority and/or discretionary control respecting
the management and/or disposition of assets of the Plaintiffs.

As a result of exercising control and management over Plaintiffs’ assets, Defendant Bowles
is a fiduciary under ERISA. 29 U.S.C. §1002(21 (Ai).

Under ERISA, a fiduciary is required to “discharge his duties with respect to a plan solely
in the interest of the participants and beneficiaries...for the exclusive purpose of...
providing benefits to [them].” 29 U.S.C. §1104(a)(1).

As set forth in Count I and throughout this Complaint, Defendant Bowles failed to timely
pay monies owed as a condition of collective bargaining agreements when due and owing

to the Plaintiffs.

By failing to make contributions or payments when due and owing, Defendant Bowles
withheld assets of the Plaintiffs.

Under ERISA, “any person who is a fiduciary with respect to the plan who breaches any
one of the responsibilities, obligations, or duties imposed upon fiduciaries” is personally
liable “to make good to such plan any losses to the plan resulting from each such breach,
and to restore the plan any profits of such fiduciary which have been made through the use
of assets of the plan by the fiduciary...” 29 U.S.C. §1109(a).

As such, Defendant Bowles is personally liable for the delinquency discussed in Count I

of this complaint.
 

RII PE EE
Case 2:20-cv-02249-KSM Document1 Filed 05/12/20 Page 12 of 13

WHEREFORE, Plaintiff District Council Funds asks that the Court:

(1) Enter judgment in favor of the Plaintiffs and against Defendant Bowles,

jointly and severally with Defendant Company, for principal contributions
as follows:

(a) To the District Council Funds: $11,723.50;
(b) To the Local 401 Funds, Industry Advancement Fund, Drug Testing
Fund, and Local 401: $12,500.34.

(2) Enter judgment in favor of the Plaintiffs and against Defendant Bowles,
jointly and severally with Defendant Company, for interest on the amounts
awarded in paragraph (1) as a rate of 1.5% per month pursuant to the
relevant Agreements and 29 U.S.C. §1132(g)(2)(B);

(3) Enter judgment in favor of the Plaintiffs and against Defendant Bowles,
jointly and severally with Defendant Company, for liquidated damages
pursuant to the relevant Agreements and 29 U.S.C. §1132(g)(2)(C);

(4) Enter judgment in favor of the Plaintiffs and against Defendant Bowles,
jointly and severally with Defendant Company, for attorneys’ fees and
costs pursuant to the relevant Agreements and 29 U.S.C. § 1132(g)(2)(D),

(5) | Grant any other further relief the court finds just and proper.

Respectfully submitted,

CLEARY, JOSEM & TRIGIANI LLP

 

REGINYC, nl Fehey ESQUIRE
RYAN R. SWEENEY, ESQUIRE
Constitution Place

325 Chestnut Street, Suite 200
Philadelphia, PA 19106

(215) 735-9099

Dated: May 12, 2020
 

Case 2:20-cv-02249-KSM Document1 Filed 05/12/20 Page 13 of 13

VERIFICATION

REGINA C. HERTZIG, ESQUIRE, hereby states that she is the attorney for the
Plaintiffs, Trustees and Fiduciaries of the Iron Workers District Council (Philadelphia and
Vicinity) Benefit and Pension Plans, et al., in this matter. The undersigned states that the facts
set forth in the within Plaintiffs’ Complaint are true and correct to the best of her knowledge,
information and belief.

This Verification is made subject to the penalties of 18 Pa.C.S.A. §4904, relating to

REGINAJC. HERTZIG, ESQUIRE ~
Attorney for Plaintiffs

unsworn falsification to authorities.

Date: 05/12/2020

10
